DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 12-15, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louw (US 4,398,763).
Regarding claim 1 and 19, Louw discloses a modular utility rack 12, the modular utility rack comprising: a first pair of opposing front top rails 40.2 (Figure 8), wherein the first pair of opposing front top rails are configured to extend over at least a portion of a cab of a truck 10 (see Figure 1); a front cross member 41.2 arranged between a front portion of the first pair of opposing front top rails and connected to each top rail of the first pair of opposing front top rails; a second cross member 41.1 arranged between a rear portion of the first pair of opposing front top rails and connected to each top rail of the first pair of opposing front top rails; a first pair of opposing rear top rails 40.2 (right side of Figure 1 and right of member 42), wherein the first pair of opposing rear top rails are configured to extend over at least a portion of a bed of the truck (Figure 1), and wherein a first one of the first pair of opposing front top rails and a first one of the first pair of opposing rear top rails are horizontally aligned in an end to end configuration (see connection 42 and col. 2 lines 60-65) and a second one of the first pair of opposing front top rails and a second one of the first pair of opposing rear top rails are horizontally aligned in an end to end configuration (see connection 42 and col. 2 lines 60-65); a rear cross member 43 arranged between the first pair of opposing rear top rails and connected to each top rail of the first pair of opposing rear top rails; a pair of front legs 14; a pair of rear legs 14; and a pair of 
Regarding claims 7-9 and 12, Louw discloses each of the pairs of front and rear opposing top rails includes left and right rails 40.2 – see Figures 2 and 8 - wherein the right front and right rear rails are connected at 42 and the left front and left rear rails are connected at 42, and further left and right bed rails 18. 
Regarding claims 13 and 14, the pair of front and rear legs comprises a right front and rear leg 14 and a left front and rear leg 14, wherein the right front and rear legs are attached to the right front and rear top rails, respectively, and the right bed rail (Figure 1 brackets 16 and 30), and the left front and rear legs are attached to the left front and rear top rail, respectively, and the left bed rail (Figure 1 brackets 16 and 30).   
Regarding claim 15, each of the front legs and the rear legs are attached to the bed rails by a mounting bracket 16.  
Regarding claim 21, see upper and lower rails 40.1 and 40.2 which are parallel and spaced as claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 4,398,763) in view of Carter (US 2002/0163214).
Regarding claims 2, 3, and 17, Louw does not disclose one or more bed rail mounting brackets. However, Carter teaches a similar rack 10 with legs 65/68, bed rail members 72/77 and mounting brackets 71/76 in close proximity to the legs, the brackets configured to mount the rack to the bed of the truck without modifying the bed of the truck (e.g. using bolts (para [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the Louw rack with similar mounting brackets in close proximity to the legs in order to provide a more secure connection to the truck bed.  
Regarding claim 4, Louw discloses the rear cross member 43 being removable via pins 52 but does not disclose the front cross member being curved. However, Carter teaches that it is known to form a front cross rails member 11 with tubular rails that are curved (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the rack of Louw with tubular rails (thereby defining a curved front cross member) in order to make the rack more aerodynamic. 
Regarding claim 5, Louw discloses a mounting portion 30 as claimed. 
Regarding claim 6, see Figure 3 of Louw discloses holes in the rear cross member for receipt of pins 52. 
Regarding claims 10 and 11, Louw does not discloses the front and rear top rails being connected end to end as claimed, i.e. with a holes and the rear rails fitting/sliding inside the front rails. However, Carter teaches that it is known to connect rails components end to end with aligned holes 29 and ends 52T1/52T2/53T1/53T2 that fit inside rails 22/24 and secured by pins/bolts 30. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the rails 40.1/40.2 of . 


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 4,398,763) in view of Ozog (US 5,282,560).
Regarding claims 18, Louw discloses the invention substantially as claimed but does not have one or more wind deflectors on the front cross member. However, Ozog teaches that it is known to secure a wind deflector 34 onto a cross member 16/18 in order to reduce wind noise – see col. 1 lines 61-68. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a wind deflector as taught by Ozog on the cross member 54 of Louw in order to reduce any wind noise/vibration on the cross member. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louw (US 4,398,763) in view of Carter (US 2002/0163214) and Ozog (US 5,282,560).
Regarding claim 20, Louw discloses the invention substantially as claimed but does not have a curved front cross member or one or more wind deflectors on the front cross member. However, Carter teaches that it is known to form a front cross rails member 11 with tubular rails that are curved (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the rack of Louw with tubular rails (thereby defining a curved front cross member) in order to make the rack more aerodynamic. Furthermore, Ozog teaches that it is known to secure a wind deflector 34 onto a cross member 16/18 in order to reduce wind noise – see col. 1 lines 61-68. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a wind deflector as taught by Ozog on the cross member of Louw in order to reduce any wind noise/vibration on the cross member. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY N SKURDAL/Primary Examiner, Art Unit 3734